DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant(s) Response to Official Action 
The response filed on 03/07/2022 has been entered and made of record.
Response to Arguments/Amendments
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-11, 13-14, 28-29 and 31-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Applicant has not pointed out where the amended claim 1 is supported, nor does there appear to be a written description of the claim limitation ‘wherein the video is stored with a plurality of profiles that specify playback features; ... wherein the reduced-bit-rate version of the video is a best fit for the specified profile’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported.
Applicant has not pointed out where the amended claims 9 and 14 are supported, nor does there appear to be a written description of the claim limitation ‘wherein the reduced-bit-rate version of the video is a best fit for the specified profile’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 9, 14, 28 and 31 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Horoszowski Peter et al. [US 20040216173 A1: already of record] in view of Batra Rajesh K. [US 9525712 B1: already of record].
Regarding claim 1, Peter teaches:
1. (Currently Amended) A storage system (i.e. a video archiving and processing method- Abstract) comprising: 
a memory (i.e. a gigabit Ethernet-switched fiber channel disk store or FC or SCSI tape store 153 for long-term storage of the MPEG-2 and MPEG-1 video data streams- ¶0057); and 
a controller (i.e. These functional modules are realized by generic digital circuits of a transcoder farm 187 (FIG. 1C), i.e., multiple computers, those generic circuits being modified by a transcoder program 189 (FIG. 1C) to form the respective modules- ¶0061) configured to: 
	store a video in the memory, wherein the video is stored with a plurality of profiles that specify playback features (i.e. storing (i) a high-resolution version of a video asset, (ii) a low-resolution version of the video asset, (iii) textual material pertaining to the video asset; and (iv) a searchable index of the textual material- ¶0024);
(i.e. user- ¶0073) for a version of the video stored in the memory (i.e. One of the low-resolution video data streams is a storyboard in the form of a low-resolution video data stream wherein successive frames each correspond to a respective different scene of the high-resolution video frame data – Abstract… The word "edit" is used more broadly herein to denote changes or modifications made to a video file or a text file. The term "edit request" or "edit instructions" refers to an order or request placed by a client or customer for changes in stored video data or stored textual material. The changes prescribed by an edit request or instruction may result in the generation of a new entity based on stored video data or stored textual material. For instance, an edit instruction may result in the generation of a video clip or a storyboard from a stored data stream- ¶0041), that is suitable for a specified profile (i.e. a user modify a transcode profile to enable a transcoder 111, 113, 115, 117 to generate a new or different low-resolution version of an ingested video asset-… This editing, modification or generation of transcode profiles is carried out in processes 267 and 269 (FIG. 1D) where the user request transcode profiles of existing clips and then resubmits a clip to one or more transcoders 111, 113, 115, 117- ¶0073); 
generate a reduced-bit-rate version of the video after receiving the request from the host based on the specified profile (i.e. a user modify a transcode profile to enable a transcoder 111, 113, 115, 117 to generate a new or different low-resolution version of an ingested video asset-… This editing, modification or generation of transcode profiles is carried out in processes 267 and 269 (FIG. 1D) where the user request transcode profiles of existing clips and then resubmits a clip to one or more transcoders 111, 113, 115, 117- ¶0073); and 
send the reduced-bit-rate version of the video to the host (i.e. the request is received from the user computer via the Internet. In addition, the video clip may be transmitted via that global computer network to the user computer or another computer designated by the user, subscriber, or client- ¶0015).
However, Peter does not teach explicitly:
wherein the reduced-bit-rate version of the video is a best fit for the specified profile.

wherein the reduced-bit-rate version of the video is a best fit for the specified profile.(i.e. the network attached storage unit provides the selected format as a format best matching a format used by the client device- Col 2, line 4-6... for example, if a phone using the ANDROID™ (Google, Inc., Mountain View, Calif.) operating system has a screen that displays resolution of 854×480, then a best match may be a format that has a resolution equal to, or closest to 854×480- Col 10, line 3-7); and
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Peter with the teachings of Batra automatically negotiates media formats for delivery of media to client devices (Batra- Col 1, line 11-13).

Regarding claim 2, Peter and Batra teach all the limitations of claim 1 and Peter further teaches:
wherein the specified profile is based on a playback condition (i.e. edit instructions- ¶0016) determined by the host (i.e. The video clip may be generated in response to edit instructions received from a user computer- ¶0016).

Regarding claim 9, method claim 9 corresponds to apparatus claim 1, and therefore is also rejected for the same rationale as listed above.

Regarding claim 14, apparatus claim 14 is drawn to the apparatus using/performing the same method as claimed in claim 9. Therefore apparatus claim 14 corresponds to method claim 9, and is rejected for the same rationale as used above.

Regarding claim 28, Peter and Batra teach all the limitations of claim 1 and Peter further teaches:
(i.e. sets of transcode rules which govern the operation of transcoders 111, 113, 115, 117 in converting a video asset from MPEG-2 (or MPEG-1) into a requested format- ¶0059).

Regarding claim 31, apparatus claim 31 is drawn to the apparatus using/performing the same method as claimed in claim 28. Therefore apparatus claim 31 corresponds to method claim 28, and is rejected for the same rationale as used above.

Claims 3 and 10 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Horoszowski Peter et al. [US 20040216173 A1: already of record] in view of Batra Rajesh K. [US 9525712 B1: already of record] and further in view of Mack Robert E. et al. [US 20130132986 A1: already of record].
Regarding claim 3, Peter and Batra teach all the limitations of claim 2.
However, Peter and Batra do not teach explicitly:
wherein the playback condition comprises available network bandwidth between the host and a playback system.
In the same field of endeavor, Mack teaches:
wherein the playback condition comprises available network bandwidth between the host and a playback system (i.e. A group of Streamers 40 provides bandwidth utilization reports to the SRM 46 which has knowledge of the available bandwidth that has been allocated for video through the network 42- ¶0023).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Peter and Batra with the teachings of Mack to enhance the experience of on-network subscribers (e.g., by supporting their portable devices) (Mack- ¶0004).


Claims 4 and 11 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Horoszowski Peter et al. [US 20040216173 A1: already of record] in view of Batra Rajesh K. [US 9525712 B1: already of record] and further in view of Munagala Ramana V. et al. [US 20150127775 A1: already of record].
Regarding claim 4, Peter and Batra teach all the limitations of claim 2.
However, Peter and Batra do not teach explicitly:
	wherein the playback condition comprises a playback capability of a playback system connected with the host.
In the same field of endeavor, Munagala teaches:
	wherein the playback condition comprises a playback capability of a playback system connected with the host (i.e. the requests for the content segments may be adjusted in real-time as the content is being streamed to the client device 156, as the congestion conditions change with respect to the first network 115, when the fixed bandwidth of the second network 135 is changed, as device capabilities of the client device 156 change (e.g. screen size, resolution, internet connection, etc.), or any combination thereof- ¶0034).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Peter and Batra with the teachings of Munagal so that the appropriate encoded version of the content may be sent to the client device (Munagala- ¶0034).
  
Regarding claim 11, method claim 11 corresponds to apparatus claim 4, and therefore is also rejected for the same reason of obviousness as listed above.

Claims 7 and 13 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Horoszowski Peter et al. [US 20040216173 A1: already of record] in view of Batra Rajesh K. [US 9525712 B1: already of record] and further in view of Hasek Charles A. et al. [US 20080201748 A1: already of record].
Regarding claim 7, Peter and Batra teach all the limitations of claim 1.
However, Peter and Batra do not teach explicitly: 
	wherein the video comprises an advanced video coding (AVC) video.
In the same field of endeavor, Hasek teaches:
wherein the video comprises an advanced video coding (AVC) video(i.e. As used herein, the term "codec" refers to an video, audio, or other data coding and/or decoding algorithm, process or apparatus including, without limitation, those of the MPEG (e.g., MPEG-1, MPEG-2, MPEG-4, etc.), Real (RealVideo, Helix, etc.), AC-3 (audio), DiVX, XViDNiDX, Windows Media Video (e.g., WMV 7, 8, or 9), ATI Video codec, AVC/H.264, Flash Video (FLV/H.263), or VC-1 (SMPTE standard 421M) families- ¶0110)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Peter and Batra with the teachings of Hasek to elicit information (e.g., a list) relating to video display resolutions or bitrates supported (Hasek- ¶0242).

Regarding claim 13, Peter and Batra teach all the limitations of claim 9.
However, Peter and Batra do not teach explicitly: 
	wherein the video data comprises an advanced video coding (AVC) video.
In the same field of endeavor, Hasek teaches:
wherein the video data comprises an advanced video coding (AVC) video(i.e. As used herein, the term "codec" refers to an video, audio, or other data coding and/or decoding algorithm, process or apparatus including, without limitation, those of the MPEG (e.g., MPEG-1, MPEG-2, MPEG-4, etc.), Real (RealVideo, Helix, etc.), AC-3 (audio), DiVX, XViDNiDX, Windows Media Video (e.g., WMV 7, 8, or 9), ATI Video codec, AVC/H.264, Flash Video (FLV/H.263), or VC-1 (SMPTE standard 421M) families- ¶0110)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Peter and Batra with the teachings of Hasek to elicit information (e.g., a list) relating to video display resolutions or bitrates supported (Hasek- ¶0242).

Claims 8, 33 and 34 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Horoszowski Peter et al. [US 20040216173 A1: already of record] in view of Batra Rajesh K. [US 9525712 B1: already of record] and further in view of Cheng Sylvia Hou-Yan [US 20150264431 A1: already of record].
Regarding claim 8, Peter and Batra teach all the limitations of claim 1.
However, Peter and Batra do not teach explicitly:
	wherein the memory comprises a three- dimensional memory.
In the same field of endeavor, Cheng teaches:
wherein the memory comprises a three- dimensional memory (i.e. two and three-dimensional memories- ¶0028).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Peter and Batra with the teaching of Cheng to improve the media content provided and advertised to target audiences (Cheng- ¶0002).

Regarding claim 33, Peter and Batra teach all the limitations of claim 9.
However, Peter and Batra do not teach explicitly:
	wherein the memory comprises a three- dimensional memory.
In the same field of endeavor, Cheng teaches:
(i.e. two and three-dimensional memories- ¶0028).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Peter and Batra with the teaching of Cheng to improve the media content provided and advertised to target audiences (Cheng- ¶0002).

Regarding claim 34, apparatus claim 34 is drawn to the apparatus using/performing the same method as claimed in claim 8. Therefore apparatus claim 34 corresponds to method claim 8, and is rejected for the same rationale as used above.

Claims 29, 32 and 35-37 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Horoszowski Peter et al. [US 20040216173 A1: already of record] in view of Batra Rajesh K. [US 9525712 B1: already of record] and further in view of Teng Chiang Lin et al. [US US 20060126740 A1].
Regarding claim 29, Peter and Batra teach all the limitations of claim 1.
However, Peter and Batra do not teach explicitly:
wherein the specified profile comprises one of the following: a baseline profile, an extended profile, a main profile, and a high profile.
In the same field of endeavor Teng, teaches:
wherein the specified profile comprises one of the following: a baseline profile, an extended profile, a main profile, and a high profile (i.e. The H.264 specification provides for seven profiles each targeted to particular applications, including a Baseline Profile, a Main Profile, an Extended Profile, and four High Profiles- ¶0011).
(Teng- ¶0012).

Regarding claim 32, Peter and Batra teach all the limitations of claim 9.
However, Peter and Batra do not teach explicitly:
wherein the specified profile comprises a baseline profile.
In the same field of endeavor Teng, teaches:
wherein the specified profile comprises a baseline profile (i.e. The H.264 specification provides for seven profiles each targeted to particular applications, including a Baseline Profile, a Main Profile, an Extended Profile, and four High Profiles- ¶0011).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Peter and Batra with the teaching of Teng as the Baseline Profile supports progressive video, uses I and P slices, CAVLC for entropy coding, and is targeted towards real-time encoding and decoding for CE devices. (Teng- ¶0011).

Regarding claim 35, Peter and Batra teach all the limitations of claim 9.
However, Peter and Batra do not teach explicitly:
wherein the specified profile comprises a extended profile.
In the same field of endeavor Teng, teaches:
wherein the specified profile comprises a extended profile (i.e. The H.264 specification provides for seven profiles each targeted to particular applications, including a Baseline Profile, a Main Profile, an Extended Profile, and four High Profiles- ¶0011).
(Teng- ¶0011).

Regarding claim 36, Peter and Batra teach all the limitations of claim 9.
However, Peter and Batra do not teach explicitly:
wherein the specified profile comprises a main profile.
In the same field of endeavor Teng, teaches:
wherein the specified profile comprises a main profile (i.e. The H.264 specification provides for seven profiles each targeted to particular applications, including a Baseline Profile, a Main Profile, an Extended Profile, and four High Profiles- ¶0011).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Peter and Batra with the teaching of Teng as the Main Profile supports both interlaced and progressive video with macro block or picture level field/frame mode selection, and uses I, P, B slices, weighted prediction, as well as both CABAC and CAVLC for entropy coding (Teng- ¶0011).
Regarding claim 37, Peter and Batra teach all the limitations of claim 9.
However, Peter and Batra do not teach explicitly:
wherein the specified profile comprises a high profile.
In the same field of endeavor Teng, teaches:
(i.e. The H.264 specification provides for seven profiles each targeted to particular applications, including a Baseline Profile, a Main Profile, an Extended Profile, and four High Profiles- ¶0011).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Peter and Batra with the teaching of Teng as the High Profile extends functionality of the Main Profile for effective coding (Teng- ¶0012).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488